Case 8:21-cr-00103-VMC-AAS Document1 Filed 03/17/21 Page 1 of 9 PagelD 1

(ioe ig

UNITED STATES DISTRICT COURT ~““'') ! 4 PI 3:40
MIDDLE DISTRICT OF FLORIDA (15%) yp
TAMPA DIVISION MIDDLE DISTRICT FLORIDA
UNITED STATES OF AMERICA
"Vv co
v. __-gCASENO, $121 Gr od VEC. -ARS
OMAR AMBUILAg | 18 U.S.C. § 1956(h)
Ge RA 18 U.S.C. § 982
Io
INDICTMENT

The Grand Jury charges that at all relevant times:

COUNT ONE
(Conspiracy to Commit Money Laundering — 18 U.S.C. § 1956(h))

Background

1, The defendant Omar Ambuila (“AMBUILA”) was born in 1961
in the Buenos Aires, Cauca, region of the Republic of Colombia. He holds a
Colombian passport that ends in 0490 and has a Colombian identification
number, also known asia cedula, that ends in 1570. AMBUILA was a full-time
resident of Colombia and was employed by the government of Colombia as a
customs official with the Colombian Tax and Customs Directorate, also known
as the Direccion de Impuestos y Aduanas Nacionales.

2. One of AMBUILA’s co-conspirators (“CO-CONSPIRATOR 1”)
was a resident of Tampa and the Miami-Dade area at various times during the

conspiracy. She was unemployed.
Case 8:21-cr-00103-VMC-AAS Document1 Filed 03/17/21 Page 2 of 9 PagelD 2

The Money Laundering Conspiracy
3. Beginning on a date unknown to the Grand Jury, but no later than

in or about November of 2012, and continuing through a date unknown to the
Grand Jury, but no earlier than in or about January of 2017, in the -Middle
District of Florida, the Southern District of Florida, the Republic of Colombia,
and elsewhere, the defendant,
OMAR AMBUILA,
did conspire with CO-CONSPIRATOR 1, as well as other persons, both known
and unknown to the Grand Jury, to commit offenses in violation of 18 U.S.C.
§ 1956(a)(1)(B), that is,
knowing that the property involved in a financial transaction represents
the proceeds of some form of unlawful activity, to conduct and attempt
to conduct such a financial transaction which in fact involves
the proceeds of specified unlawful activity - | knowing _ that
the transaction is designed in whole and in part to conceal and disguise
the nature, the location, the source, the ownership, and the control of
the proceeds of specified unlawful activity;
to commit offenses in violation of 18 U.S.C. § 1956(a)(2)(A), that is,
to transport, transmit, and transfer, and attempt to transport, transmit,

and transfer a monetary instrument and funds from a place in the
Case 8:21-cr-00103-VMC-AAS Document1 Filed 03/17/21 Page 3 of 9 PagelD 3

United States to and through a place outside the United States and toa
place in the United States from and through a place outside the
United States - with the intent to promote the carrying on of specified
unlawful activity;
and, to commit offenses in violation of 18 U.S.C. § 1957, that is,
to knowingly engage and attempt to engage in a monetary
transaction in criminally derived property of a value greater than
$10,000 and is derived from specified unlawful activity;
all in violation of 18 U.S.C. § 1956(h).

4. It is further alleged that the specified unlawful activity in the
foregoing paragraph included wire fraud, in violation of 18 U.S.C. § 1343; bank
fraud, in violation of 18 U.S.C. § 1344; the operation of an illegal and unlicensed
money transmitter business, in violation of 18 U.S.C. § 1960; the unlawful
distribution of controlled substances, in violation of 21 U.S.C. §§ 841(a)(1) and
846; an offense against a foreign nation involving extortion; an offense against
a foreign nation involving fraud, and any scheme and attempt to defraud, by or
against a foreign bank; an offense against a foreign nation involving bribery of
a public official, and the misappropriation, theft, and embezzlement of public
funds by and for the benefit of a public official; an offense against a foreign

nation involving an offense with respect to which the United States would be
Case 8:21-cr-00103-VMC-AAS Document1 Filed 03/17/21 Page 4 of 9 PagelD 4

obligated by a multilateral treaty, either to extradite the alleged offender and to
submit the case for prosecution, if the offender were found within the territory
of the United States, to wit, money laundering.

Objects of the Conspiracy

3. The objects of the conspiracy were to conduct prohibited monetary
and financial transactions for personal enrichment; and to hide illicit proceeds,
assets, income, and financial activity from government authorities in the United
States and Colombia.

Manner and Means of the Conspiracy

The manner and means by which the conspirators sought to accomplish
the objects of the conspiracy included, among others, the following:

6. It was a part of the conspiracy that during a period beginning on
or about November 19, 2012, until on or about May 2, 2013, while CO-
CONSPIRATOR I resided in the Middle District of Florida, and in affect of
interstate and foreign commerce, AMBUILA utilized surrogates to transfer
approximately $72,000 in illicit proceeds to a car dealership in Tampa, Florida,
to purchase a 2013 Porsche for CO-CONSPIRATOR 1.

7. It was a further part of the conspiracy that on or about December
26, 2013, AMBUILA utilized surrogates to wire transfer $11,000 of illicit

proceeds into CO-CONSPIRATOR 1’s bank account in the United States.
Case 8:21-cr-00103-VMC-AAS Document1 Filed 03/17/21 Page 5 of 9 PagelD 5

8. It was a further part of the conspiracy that throughout 2013, 2014,
2015, and 2016, in affect of interstate and foreign commerce, AMBUILA
utilized surrogates to transfer approximately $1,000,000 of illicit proceeds to
CO-CONSPIRATOR 1 in the United States, including in the Middle District
of Florida. The $1,000,000 included funds deposited by AMBUILA’s surrogates
into CO-CONSPIRATOR 1’s bank accounts, funds paid by AMBUILA’s
surrogates to CO-CONSPIRATOR I’s debit/check card accounts, funds paid
by AMBUILA’s surrogates to CO-CONSPIRATOR 1’s landlord, and cash
delivered by AMBUILA’s surrogates directly to CO-CONSPIRATOR 1. The
$1,000,000 also included the following sums of money that were wire

transferred into the United States from Colombia:

 

 

 

 

 

 

 

 

 

 

 

 

Date Approximate Place of
Amonnt in USD Origin

01/21/2014 $3,535.62 Colombia
02/03/2014 $606.06 Colombia
04/22/2014 $2,525.25 Colombia
04/29/2014 $6,666.70 Colombia
10/24/2014 $1,010.10 Colombia
04/09/2015 $709.95 Colombia
09/30/2015 $3,042.60 Colombia
03/09/2016 $2,000.00 Colombia

 

 

9. It was a further part of the conspiracy that in or about October of
2016, AMBUILA and CO-CONSPIRATOR 1 traded in the 2013 Porsche that

had been purchased with illicit proceeds, and received a $30,000 credit at a
Case 8:21-cr-00103-VMC-AAS Document1 Filed 03/17/21 Page 6 of 9 PagelD 6

Miami area car dealership towards the purchase of a 2017 Porsche Cayenne,
Vehicle Identification Number WP1AA2A29HKA83052.

10. ‘It was a further part of the conspiracy that on or about December
26, 2016, AMBUILA and CO-CONSPIRATOR 1 traveled to a luxury car
dealer in the Southern District of Florida (CAR DEALER).

11. It was a further part of the conspiracy that during a period
beginning March of 2016 until approximately January of 2017, AMBUILA
arranged for the transfer of, and did transfer, approximately $330,000 to CAR
DEALER’s bank account in the United States for the purchase of a 2017
Lamborghini Huracan Spyder, Vehicle Identification © Number
ZHWURI1ZF7HLA05916.

12. It was a further part of the conspiracy that AMBUILA took steps
to conceal and disguise his involvement in said Lamborghini purchase by
utilizing surrogates to transfer the $330,000 to the CAR DEALER on his behalf.

13. It was a further part of the conspiracy that the funds transferred to
CAR DEALER affected interstate and foreign commerce, and consisted of
proceeds of specified unlawful activity, including but not limited to three wire
transfers originating at a financial institution in Colombia.

14. It was a further part of the conspiracy that three checks written to

the CAR DEALER as part of said Lamborghini purchase were processed by
Case 8:21-cr-00103-VMC-AAS Document1 Filed 03/17/21 Page 7 of 9 PagelD 7

CAR DEALER’s bank in the normal course of business at a bank operations
center located in the Middle District of Florida.

All in violation of Title 18, United States Code, Section 1956(h).

FORFEITURE

15. All foregoing paragraphs of this Indictment are hereby re-alleged
and incorporated by reference for the purpose of alleging forfeitures pursuant to
the provisions of 18 U.S.C. § 982(a)(1).

16. From their engagement in any or all of the violations alleged in
this Indictment, the defendant,

OMAR AMBUILA,

and others known and unknown to the Grand Jury, shall forfeit to the United
States of America, pursuant to 18 U.S.C. § 982(a)(1), any property, real or
personal, involved in such offense and any property traceable to such property.

17. The assets to be forfeited specifically include, but are not limited
to, a judgment in the amount that was involved in the offense, as well as:

(a) One 2017 Porsche Cayenne, Vehicle Identification Number
WPIAA2A29HKA83052;

(b) One 2017 Lamborghini Huracan Spyder, Vehicle
Identification Number ZHWUR1ZF7HLA05916.

If any forfeitable assets, including but not limited to those described

above, as a result of any act or omission of the defendant:
Case 8:21-cr-00103-VMC-AAS Document1 Filed 03/17/21 Page 8 of 9 PagelD 8

(a)
(b)

(c)
(d)
(e)

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third
person;

has been placed beyond the jurisdiction of the Court;
has been substantially diminished in value; or

has been commingled with other property which cannot be
subdivided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property

under the provisions of 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. §

982(b)(1).

Dated: March _|/ , 2021 A TRUE BILL,

PEWS

Foreperson

DEB ae " CONNOR

a oe

_ Ad

"5 oseph Palazzo
wes Fs Chief

See of Justice
FORM OBD-34
March 21

Case 8:21-cr-00103-VMC-AAS Document1 Filed 03/17/21 Page 9 of 9 PagelD 9
No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

THE UNITED STATES OF AMERICA
vs.

OMAR AMBUILA

INDICTMENT

Violations: 18 U.S.C. § 1956(h)
18 U.S.C. § 982

 

A true bill,

PRMNES

Foreperson

 

Filed in open court this 17 day

of March 2021.

 

Clerk

Bail $

 

 

GPO 863 525
